UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-6337



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KEVIN LYNCH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-93-68, CA-97-1590-JFM)


Submitted:     July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ,* Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Lynch, Appellant Pro Se. John Vincent Geise, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.




     *
       Judge Motz did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kevin Lynch seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Lynch, Nos. CR-93-68; CA-97-1590-JFM (D.

Md. Feb. 6, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2